Exhibit FIRST AMENDMENT TO AN SUPPLY AGREEMENT This First Amendment to AN Supply Agreement (“First Amendment”) is entered into by and between Orica International Pte Ltd. (“Orica”) and El Dorado Chemical Company (“EDC”), with an effective date of March 1, 2010 (“Effective Date”) in reference to the following: A.Orica and EDC entered into that certain AN Supply Agreement made effective as of January 1, 2010 (the “Agreement”)”.Capitalized terms that are not otherwise defined herein shall have the meaning given such terms in the Agreement. B.The parties desire to modify certain provisions of the Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1.Preamble.The preamble is hereby incorporated herein by reference; provided that, in case of any inconsistency between any part of the preamble and any part of the body of the Agreement, then the body of the Agreement shall prevail. 2.Ammonia.
